Citation Nr: 1631170	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas, Regional Office (RO), which denied service connection for an eye condition.

In October 2011, the Board remanded the claim for additional development.  In July 2014, the Board granted the claim, to the extent that it granted service connection for dry eye syndrome, and remanded the claim for "a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals" for additional development.   In November 2015, the Board remanded the claim for due process consideration.

In May 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested and obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  The Veteran and his representative were provided a copy of the May 2016 opinion and afforded the opportunity to submit additional evidence and argument.


FINDING OF FACT

A chronic acquired eye disorder (other than dry eye syndrome) did not have its onset during and is not a result of service, or caused by or aggravated by service-connected dry eye syndrome.


CONCLUSION OF LAW

The criteria for service connection for chronic acquired eye disorder, other than dry eye syndrome, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2011 and July 2015, including pursuant to the Board's remands as it was previously determined that the November 2011 VA examination was inadequate.  The July 2015 examination, along with the September 2014 VA opinion and the May 2016 VHA expert medical opinion, are sufficient evidence for deciding the claim.  The reports and/or opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

Service connection may not be granted for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81(Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84(Fed. Cir. 2003)). 

III.  Analysis

The Veteran seeks service connection for a chronic acquired eye disorder (other than service-connected dry eye syndrome), to include as a result of right eye chemical injury residuals (electrolyte from a motor vehicle battery splashing into his eye), the basis, in part, of the grant of service connection for dry eye syndrome, in a September 2014 rating decision. 

Service records include an October 1978 examination report showing that the eyes were normal.  Distant visual acuity in the right eye was 20/400 correctable to 20/20.  Visual acuity in the left eye was 20/100 correctable to 20/20.  On the accompanying medical history, he indicated that he wore glasses or contact lenses.  

A January 1982 service treatment record noting refractive error reflects visual acuity in the right eye was 20/200 and visual acuity in the left eye was 20/100.  A February 1982 record reflects complaints of headaches since his glasses broke, and it was noted that his job required a lot of reading.  A reading and writing profile was recommended, and the optometry clinic evaluation resulted in a recommendation for a new prescription in association with refractive error.  

The February 1983 separation examination report shows that ophthalmoscopic examination was normal, and that the eyes, pupils, and ocular motility were normal.  Visual acuity was correctable to 20/25 in the right eye and 20/25 in the left eye.  On the accompanying medical history he indicated having or having had eye trouble, and the examiner noted "probable tension eye trouble--?acuity."

After service, an August 2006 VA treatment record reflects the Veteran's ocular history was positive for "HI-MYOPIA."  

The November 2011 VA eye examiner noted that the Veteran's glaucoma, intermittent right exotropia, ptosis, and a history of mild diabetic retinopathy were probably secondary to age, systemic disease, to include diabetes mellitus, and/or race.  The Veteran is not service connected for a systemic disease, to include diabetes mellitus.  In addition, a diagnosis of pathological myopia was listed as a current eye condition, "other than congenital or developmental errors of refraction."  

The September 2014 VA ophthalmology opinion notes that a chemical exposure (electrolyte) to the eye in 1977 would cause transient symptoms, if any, and would heal, leaving no residuals.  It was concluded that a chemical exposure would have no role in the development of age-related cataracts.  In addition, no evidence of strabismus during service was noted and it was determined that there was no nexus between strabismus and a chemical exposure to the eye.  The opinion states that intermittent right exotropia, strabismus, noted on optometric examinations in 2012 and 2014, was usually self-limited and transient, but in any case, was related to diabetes mellitus.  

The July 2015 VA eye examiner noted that cataracts and diabetic retinopathy are two of the three common eye conditions associated with the progression of the diabetic disease process, and that studies showed that cataracts appear earlier and develop faster in diabetics.  The examiner concluded that it was at least as likely as not that the Veteran's cataracts and diabetic retinopathy are caused by or a result of the Veteran's diabetes mellitus.  Arcus senilis was noted to be age related.

The May 2016 VHA expert opinion was authored by a Chief of Ophthalmology Surgical Service.  He states that there is no evidence to suggest that any eye condition, other than dry eye, to include a history of intermittent right exotropia, early cataracts, and myopia, is related to or had its onset during service.  Thus, it was concluded to be less than likely that any of the above eye conditions are related to service, including any exposure to Agent Orange.  

With respect to secondary service connection, the Board acknowledges the Veteran's assertion in that regard.  However, the VHA opinion specifically concludes that dry eye syndrome did not cause or permanently aggravate any of the Veteran's other eye conditions.  This is so because there is no relationship that is either causal or aggravated.

In consideration of the this evidence of record, the Board finds that the Veteran's chronic acquired eye disorder (other than dry eye syndrome) did not have its onset during and is not a result of service, or caused by or aggravated by service-connected dry eye syndrome.  Thus, while there are current eye disorders and in-service injuries or events, the nexus element is not met directly or secondarily.  In reaching a determination, the Board has afforded the greatest probative value to the VHA opinion and VA opinions.  The opinions are persuasive as the rationales for the opinions are based upon accurate facts and sound reasoning, and the opinions are consistent with the contemporaneous evidence.  This evidence outweighs the Veteran's lay opinion on the matter given the medical complexities and testing needed to diagnose eye conditions and to comment on its relationship to service and/or service-connected disability.  

Additionally, service connection is not warranted for any current refractive error as this is not service connectable as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection is not warranted for a chronic acquired eye disorder (other than dry eye syndrome).  


ORDER

Service connection for a chronic acquired eye disorder, other than dry eye syndrome, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


